Citation Nr: 1427155	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left shoulder disorder. 

2.  Entitlement to service connection for a left hand neurological disorder, to include numbness of the fingers. 

3.  Entitlement to service connection for a right foot neurological disorder, to include numbness of the big toe. 

4.  Entitlement to service connection for a respiratory disorder, to include a chronic cough. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served in the Army National Guard of Kansas from September 1998 to September 2006.  The Veteran had active duty from November 2002 to October 2003, during which he served in Germany in January and February 2003, and in Bosnia from February to September 2003.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disorder pre-existed his period of active service but did not undergo a permanent increase in severity during the second period of active service.  

2.  A left hand neurological disorder, to include numbness of the fingers, is unrelated to any recognized period of active service.  

3.  A right foot neurological disorder, to include numbness of the big toe, is unrelated to any recognized period of active service.  

4.  A respiratory disorder, to include a chronic cough, is unrelated to any recognized period of active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a left hand neurological disorder, to include numbness of the fingers, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a right foot neurological disorder, to include numbness of the big toe, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §3.303 (2013).  

4.  The criteria for service connection for a respiratory disorder, to include a chronic cough, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's August 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been given VA examinations as to the service-connection claims addressed herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The medical examinations are adequate, based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The adequacy of the examinations and medical opinions obtained have not been challenged.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A member of the National Guard only serves in the Federal military when the member is formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a 

veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990). 

Here, the Veteran's active service in 2000 occurred when he was called up for active duty by the Governor of Kansas and, so, such active duty was for a state and not Federal purpose.  Thus, the active duty from July to November 2000 is not qualifying service for the purpose of VA benefits.  The same is true for any period of active duty for training or inactive duty for training prior to his active duty that commenced in November 2002.  The active duty from November 2002 to October 2003 was clearly for a Federal purpose inasmuch as the Veteran served overseas in Germany and Bosnia during that period of active duty.  Stated simply, in this case the only period of military service which is qualifying for VA benefits is the active duty for a Federal purpose from November 2002 to October 2003.  

Left Shoulder

VA medical records show that when the Veteran was treated for left shoulder symptoms in June 2002, he reported that he had injured his left shoulder in 2002 at Ft. Riley during training.  

In a medical history questionnaire for active duty in the National Guard in August 2002, the Veteran reported shoulder pain when doing pushups.  On examination, rotator cuff tear of the left shoulder was found and noted.  The pertinent diagnosis was a mild left shoulder rotator cuff strain.  The Veteran was treated in December 2002 for a left knee injury at Ft. Riley and the assessment was a left knee sprain.  There was no reference to any injury or symptoms of the left shoulder.  Service treatment records also show that during active duty in April 2003, the Veteran reported that in September 2002, a VA physician in Topeka, Kansas, stated that the Veteran had rotator cuff tendinitis of the left shoulder.  The Veteran reported that it was currently still bothering him.  On examination, the Veteran reported pain over 

the acromioclavicular joint, but had good range of motion.  The assessment was a left acromioclavicular joint strain.  On a post-deployment separation examination in September 2003, the Veteran reported swollen, stiff, or painful joints.  

On VA examination in January 2008, the Veteran reported that he had developed left shoulder pain during service while performing exercises, lifting weights, and doing pushups, and had been diagnosed as having rotator cuff tendinitis.  He stated that his current symptoms included aching on prolong use of the shoulder and pain and numbness in the fingers with overhead activity or any pushing or pulling.  On examination, instability of the left shoulder was not shown, but pain, stiffness, and weakness were found.  X-rays revealed minimal spurring along the inferior aspect of the acromioclavicular joint.  The impression was minimal acromioclavicular joint spurring.  The diagnosis was probable left shoulder thoracic outlet syndrome, due to left cervical foraminal narrowing.  

VA medical records show that in April 2008, the Veteran reported having injured both his left knee and left shoulder at Ft. Riley in about 2002 during training.  X-rays revealed minimal spurring along the inferior aspect of the left acromioclavicular joint.  The impression was degenerative joint disease of the left shoulder.  VA treatment records in May 2008, reflect diagnoses of a strain of the left knee and left shoulder.  

At the August 2010 hearing before the Board, the Veteran testified that he had injured his left shoulder doing physical training, pushups, pull-ups, and weightlifting that became worse when he was in Bosnia.  He was told by a VA examiner that he had an aggravated thoracic outlet syndrome.  While he had sought treatment during active duty, there had been no x-rays during service.  He had complained of it on his "redeployment" examination, indicating that he had sporadic problems.  The Veteran stated that about 2 years after active duty, he sought VA treatment but no VA physician he commented upon whether a left shoulder disability was related to military service.  Although the Veteran stated that a left shoulder disability was noted on the service entrance examination, he believed 

it was not a tear of the rotator cuff.  He further testified that the repetition of training exercises, such as weightlifting and pushups, aggravated his left shoulder disability.  

On VA examination in April 2011, the Veteran reported that while doing physical training during deployment in Bosnia he injured his left shoulder.  He had physical therapy for his left shoulder but continued to have left shoulder pain when doing something that involved range of motion, hindering his work as an electrician.  The examiner found that the Veteran's left shoulder strain was "less likely as not" caused by or a result of injury during military service.  It was noted that although he was seen during service, documented to be on one occasion, and apparently had a history of tendinitis since military service, his x-rays and range of motion findings currently were near normal and there was no indication of permanent damage.  Although he had had treatment, including physical therapy, of the left shoulder "strain", his initial VA clinical records also stated that it was due to stenosis of the cervical spine.  

Initially, the Veteran's only recognizable period of service for the purpose of VA compensation is his active duty from November 2002 to October 2003.  Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111.  

When a defect or disability is found upon the examination for entrance into active service, a claim for service connection is one based upon for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disability.  38 U.S.C.A. § 1153.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record 

pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

An increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  "[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened."  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).  Thus, an increase, as distinguished from mere recurrence of manifestations of the pre-service condition, is required and temporary flare-ups, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d at 1345.  

Here, the examination for entrance into the Veteran's recognizable period of active duty in 2002 found that he had what was described as a mild left shoulder rotator cuff strain.  

At the 2002 entrance examination the Veteran reported having pain when doing push-ups.  He sought treatment on one occasion during his recognized period of service, at which time he had pain over the left acromioclavicular joint, but had good range of motion.  He continued to complain of pain at the separation examination in 2003.  However, he was not given a profile during his recognized service to limit his duties due to any left shoulder disability nor did he testify that it in any manner impaired his ability to perform his military duties.  

It is not until 2008, four years after the Veteran's service separation, that x-rays revealed acromioclavicular joint spurring which was the earliest manifestation of degenerative joint disease.  However, on the January 2008 VA examination, while he had pain, stiffness, and weakness, he had no instability.  He reported at that time, and at the 2010 hearing before the Board, that he had injured his left shoulder while performing physical training and weight-lifting during his recognized service.  

However, this is not consistent with either his earlier reports of initially having injured the left shoulder prior to his recognized service or with the 2002 entrance examination that disclosed the preexisting nature of the disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Additionally, the 2011 VA examiner opined that the preexisting left shoulder disability was not caused by or a result of in-service injury.  The examiner also stated that despite a history of what was described as left shoulder tendinitis, x-rays and range of motion test were near normal and there was no indication of permanent damage.  This is consistent with the Veteran's actual description of when he had left shoulder pain at service entrance in 2002, when performing push-ups, and with his subsequent descriptions of having pain during physical training and weight-lifting during service.  

Accordingly, the Board concludes that the Veteran's left shoulder disability, having been found on the examination for entrance into the Veteran's only period of recognizable service and thus negating the presumption of soundness, underwent no permanent increase in severity during service.  Thus, service connection for a left shoulder disorder is not warranted.  

Left Hand Neurological Disorder, Including Numbness of the Fingers

The September 1998 examination for enlistment into the Kansas Army National Guard found that the Veteran had a 2-inch scar on his left wrist.  

On entrance into active duty in the National Guard in August 2002, the Veteran provided a history that he had broken his left wrist in 1983 and had been treated for a cut on his left wrist.  On his service entrance examination, no abnormality of the left upper extremity other than the left shoulder was found.

During active duty in March 2003 he had an insect bite on his left forearm, to which he had an acute reaction.  On post-deployment separation examination in September 2003 the Veteran reported having had swollen, stiff, or painful joints.  He reported numbness or tingling in his hands or feet.  It was reported that he had developed numbness of his fingertips, which he believed was due to weight-lifting but he deferred further evaluation of this.  

On VA examination in January 2008, the Veteran reported that he currently developed pain and numbness in the fingers on overhead activity or any pushing or pulling with the left arm.  

The Veteran testified at a hearing before the Board in August 2010 that when he experienced left shoulder pain during service he had the claimed numbness.  He testified that he had mentioned this during service but no diagnosis was ever made, although one physician had indicated that he thought it might be due to poor circulation.  The Veteran testified that he first developed this numbness when his left shoulder really started bothering him in Bosnia in about March 2003.  

On VA examination in April 2011, the Veteran reported that his injury of the left shoulder during military service had caused his left hand and the tips of the fingers of that hand to become numb.  Electrodiagnostic testing revealed no evidence of nerve entrapment syndrome, including no carpal tunnel syndrome, radiculopathy, or peripheral neuropathy of the left upper extremity.  The clinical assessment was left hand numbness without findings on neurological examination or electrodiagnostic testing of carpal tunnel syndrome, or other peripheral nerve causes.  The diagnosis was numbness of the left hand fingertips, without electromyographic evidence of radiculopathy or neuropathy.  

An opinion was rendered that the Veteran's left hand neurologic condition was less likely as not caused by or a result of symptoms of numbness of the fingertips due to weightlifting during military service.  The rationale was that there was at present no 

electrodiagnostic evidence of nerve entrapment syndrome, including carpal tunnel syndrome, radiculopathy, and peripheral neuropathy affecting the left upper extremity.  

While the 2011 VA examiner rendered a diagnosis of numbness of the fingertips of the left hand, that diagnosis was qualified by the conclusion that electrodiagnostic testing provided no evidence of a neurological disorder of the left upper extremity.

Posited against this medical opinion are the Veteran's statements and testimony of the symptoms he personally experiences.  These statements are competent evidence as to pain or numbness, or both, of the left hand and fingers.  However, the Veteran's statements of a diagnosis of any numbness or pain are not competent evidence to determine a current disorder.  Moreover, the Board affords the medical opinion greater probative weight because it was based on the expertise of the examiner, an interview of the Veteran in which his clinical history was recorded, a review of the claims files and medical; records, a physical examination, and clinical studies, i.e., electrodiagnostic testing.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a left hand neurological disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Foot Neurological Disorder, Including Numbness of the Big Toe

On entrance into active duty in the National Guard in August 2002, the Veteran reported that he had a corn on his right 5th toe.  Nevertheless, on his entrance examination, the lower extremities were normal.  

The service treatment records show that on post-deployment separation examination in September 2003, the Veteran reported having had swollen, stiff or painful joints.  He reported numbness or tingling in his hands or feet.  

As to this claim, the Veteran testified at the August 2010 hearing before the Board that he had been seen in sick bay for right great toe numbness due to wearing combat boots, which he felt impaired his circulation.  He had stubbed his feet many times during service while working on helicopters.  After service, one physician thought the numbness might be due to a callus, but the Veteran did not think that it was.  The Veteran reported that the numbness had caused him to lose his balance. The Veteran testified that his right great toe had been constantly numb since service.  

On VA examination in April 2011, the Veteran reported that he had had numbness of the right great toe since his deployment when it was necessary for him to sit with his feet extended and his knees flexed or from wearing tight boots.  He stated that the numbness had progressively become more frequent.  A physical examination revealed decreased sensation of the peroneal and sural nerves of the right lower extremity on the dorsal and plantar aspects of the right great toe.  Electrodiagnostic testing revealed no evidence of nerve entrapment syndrome, including no radiculopathy or peripheral neuropathy of the right lower extremity.  The clinical assessment was right foot numbness, without findings on neurological examination or electrodiagnostic testing of tarsal tunnel syndrome, peroneal neuropathy, or other peripheral nerve causes.  The diagnosis was numbness of the great toe, without electromyogram evidence of radiculopathy or neuropathy.  The examiner opined that the Veteran's right foot neurologic condition was "less likely as not" caused by or a result of positioning his body as required for work during military service.  The rationale was that there was at present no electrodiagnostic evidence of nerve entrapment syndrome, including radiculopathy or peripheral neuropathy affecting the right lower extremity.  

In this case, the corn reported on the Veteran's right 5th toe on the 2002 service entrance examination has not been documented and, moreover, the Veteran's primary complaint is that of numbness of the entire foot and the right 1st (great) toe, and not the right 5th toe.  Reportedly, he was told that his symptoms "might" be due to callus formation but there is no clinical evidence corroborating this and, 

significantly, even if he was told this it was clearly no more than speculative in nature.  On the other hand, the Veteran places much greater emphasis on having worn tight combat boots and the positioning of his legs while working during his recognized service.  However, while his statements are competent evidence to the symptoms he personally experiences, he lacks the education, training, and expertise to render an opinion as to the etiology of such symptoms when, in these circumstances, the etiology is not self-evident.  

Posited against this lay evidence is the 2011 VA medical opinion, which is not rebutted by any other medical opinion.  While the 2011 VA examiner rendered a diagnosis of numbness of the right great toe, that diagnosis was qualified by the conclusion that electrodiagnostic testing provided no evidence of a neurological disorder, and it was the absence of such clinical evidence that led to the opinion that a neurological disorder of the right foot was "less likely as not" due to positioning of the Veteran's body while working during service.  

The Board finds that the medical opinion is entitled to greater probative weight because it was based on an interview of the Veteran in which his clinical history was recorded, a review of the claims files and medical; records, a physical examination, and clinical studies, i.e., electrodiagnostic testing.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim for service connection for a right foot neurological disorder, including numbness of the big toe, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 54. 

Respiratory Disorder, Including a Chronic Cough

On entrance into the Kansas Army National Guard in 1998, the Veteran reported shortness of breath when he had a cold or a cough.  On service entrance, the Veteran's lungs and chest were normal.  

On entrance into active duty in the National Guard in August 2002, the Veteran reported shortness of breath, but only when he had a cold or flu, a chronic cough or cough at night, and chronic or frequent colds.  On examination, the Veteran's lungs and chest were normal.  

Private clinical records of Dr. B. dated in October 2002 report the Veteran had a cough and a headache for approximately a month.  The assessment was acute bronchitis.  

Service treatment records show that during active duty in August 2003, the Veteran complained of having had a nonproductive cough for three days and it interfered with his sleep.  The assessment was allergic pharyngitis.  Nine days later he again complained of a nonproductive cough, which had persisted since his earlier visit.  On examination, his lungs were clear.  The assessment was laryngeal hyperflexibility.  

On post-deployment separation examination in September 2003, the Veteran reported having had an intermittent cough, which had resolved.  

At the August 2010 hearing before the Board, the Veteran testified that he had been in very tight quarters when in Germany and Bosnia, with many of the other soldiers coughing and spreading colds.  After this initial incident, he testified that he would develop a cold and a chronic cough every winter.  

On VA examination in April 2011, the Veteran reported having daily coughing and wheezing every 2 to 3 months since 2003.  He reported that he had never been diagnosed with asthma and had not smoked for 15 years, but previously had a 10 pack year history.  A physical examination was conducted and chest x-rays revealed no active lung disease.  Pulmonary function tests were normal.  The diagnosis was an intermittent cough, most likely due to gastroesophageal reflux disease.  

The examiner opined that the Veteran had chronic bronchitis, a cough for three months of the year for two consecutive years, which was "less likely as not" caused by or a result of episodes of coughing or bronchitis during military service.  Although he had had several episodes of coughing during service, his cough now, and probably during service, was more likely due to gastroesophageal reflux disease aspiration and he continued to have symptoms and signs of gastroesophageal reflux disease.  

In addressing the symptoms as to which the Veteran is competent to attest, such as a cough and shortness of breath, he has recently reported that the onset was during his recognized period of service in November 2001, when he was in close quarters with other servicemen.  However, as noted and observed by the 2011 VA examiner, that this statement is not consistent with the 1998 examination for the National Guard and the August 2002 service entrance examination when he reported having shortness of breath when he had either a cold or a cough.  The examiner also noted that the Veteran had reported such symptoms when he was treated by a private physician for an acute episode of bronchitis in October 2002, prior to his entrance into the recognized period of service in November 2002.  

Accordingly, the Veteran's lay statements and testimony as to the timing of the onset of respiratory symptoms of shortness of breath and coughing are inconsistent.  Caluza, 7 Vet. App. at 506 (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Posited against the Veteran's statements is the 2011 VA examination, which found no active lung disease on chest x-ray and the pulmonary function tests were normal.  The examiner opined any current bronchitis "was less likely as not" caused by coughing or any bronchitis during service; rather, it was most likely due to aspiration of some contents of the stomach due to gastroesophageal reflux disease.  The Board finds that the medical opinion is entitled to greater probative weight than the Veteran's statements because it was based on the examiner's expertise, an interview of the Veteran in which his clinical history was recorded, a review of the claims files and medical; records, a physical examination, and clinical studies, to include a chest x-ray and pulmonary function tests. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder, including a chronic cough, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a left hand neurological disorder, to include numbness of the fingers, is denied.

Service connection for a right foot neurological disorder, to include numbness of the big toe, is denied.

Service connection for a respiratory disorder, to include a chronic cough, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


